
	

113 HR 2334 IH: STEM Support for Teachers in Education and Mentoring (STEM) Act
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2334
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Ben Ray Luján of New
			 Mexico (for himself, Ms. Michelle Lujan
			 Grisham of New Mexico, Mr.
			 Pearce, and Mr. Cárdenas)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To assist coordination among science, technology,
		  engineering, and mathematics efforts in the States, to strengthen the capacity
		  of elementary schools, middle schools, and secondary schools to prepare
		  students in science, technology, engineering, and mathematics, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Support for Teachers in Education
			 and Mentoring (STEM) Act or the STEM² Act.
		2.STEM education
			 planning and training
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					ESTEM
				education planning and training
						2501.DefinitionsIn this part:
							(1)Indian tribe;
				tribal organizationThe terms
				Indian tribe and tribal organization have the
				meanings given those terms in section 4 of the Indian Self-Determination and
				Education Assistance Act.
							(2)STEMThe term STEM means science,
				technology, engineering, and mathematics.
							2502.Planning
				grants
							(a)PurposeThe
				purpose of this section is to address the lack of coordination among STEM
				education efforts in the States.
							(b)Definition of
				eligible entityIn this section, the term eligible
				entity means a State, Indian tribe, tribal organization, nonprofit
				organization, or institution of higher education that identifies a coalition of
				related entities to participate in the grant application process under this
				section and subsequent STEM network activities funded with a grant awarded
				under this section.
							(c)Grants
				authorized
								(1)In
				generalFrom amounts made available to carry out this section,
				the Secretary shall carry out a program of awarding, on a competitive basis,
				planning grants to eligible entities to enable the eligible entities to—
									(A)develop effective
				State or tribal STEM networks for communication and collaboration that include
				school teachers, institutions of higher education, nonprofit organizations,
				businesses, Federal, State, and local governments, and any other relevant
				entities; and
									(B)through such State
				STEM networks, identify future STEM skills needed for STEM and non-STEM
				occupations.
									(2)ProportionalityIn
				awarding grants under this section, the Secretary shall, to the extent
				practicable, ensure a distribution of grant funds focused on high-need and
				high-poverty eligible entities.
								(d)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require.
							(e)Reports
								(1)Reports to the
				SecretaryAn eligible entity receiving a grant under this section
				shall submit to the Secretary an annual report describing the progress made on
				the grant.
								(2)Reports to
				CongressNot later than 3 years after the date of enactment of
				the STEM Support for Teachers in Education
				and Mentoring (STEM) Act, and every 3 years thereafter, the
				Secretary shall submit a report to Congress regarding the program supported
				under this section.
								2503.Training
				program grants
							(a)PurposeThe
				purpose of this section is to strengthen the capacity of preservice and
				existing teachers, elementary schools, middle schools, and secondary schools to
				use proven methods, including inquiry or project-based learning, to inspire and
				prepare students for STEM careers and build STEM literacy.
							(b)Definition of
				eligible entityIn this section, the term eligible
				entity means a State, Indian tribe, tribal organization, local
				educational agency, institution of higher education, or nonprofit
				organization.
							(c)Grants
				authorized
								(1)In
				generalFrom amounts made available to carry out this section,
				the Secretary shall carry out a program of awarding grants, on a competitive
				basis, to eligible entities to enable the eligible entities to develop, carry
				out, and evaluate training programs for STEM education—
									(A)in elementary
				schools, middle schools, and secondary schools for existing teachers;
				and
									(B)in postsecondary
				schools for preservice teachers.
									(2)ProportionalityIn
				awarding grants under this section, the Secretary shall, to the extent
				practicable, ensure an equitable distribution—
									(A)between eligible
				entities serving urban areas and eligible entities serving rural areas;
				and
									(B)of grant funds
				focused on high-need and high-poverty eligible entities.
									(d)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require. Such application shall include—
								(1)a description of
				how the eligible entity will monitor and evaluate the effectiveness of the
				training program, including how the eligible entity plans to measure the impact
				of the training on—
									(A)teachers who
				attended the training after the teachers return to the classroom; or
									(B)preservice
				teachers; and
									(2)any other
				information the Secretary determines appropriate.
								(e)Use of
				fundsAn eligible entity receiving a grant under this section
				shall use grant funds to carry out a training program, using best practice
				models (including inquiry and project-based models) and through summer
				institutes or other professional development enrichment programs, that provides
				professional development regarding STEM education to existing and preservice
				STEM teachers (including STEM teachers who are master teachers or have
				otherwise demonstrated mastery of STEM teaching) and administrators who are
				employed as teachers and administrators, respectively, as of the time of the
				program.
							(f)Reports
								(1)Reports to the
				SecretaryAn eligible entity receiving a grant under this section
				shall submit to the Secretary an annual report that describes the progress made
				on the grant and includes the results from the evaluation described in the
				application under subsection (d).
								(2)Reports to
				CongressNot later than 3 years after the date of enactment of
				this part, and every 3 years thereafter, the Secretary shall submit a report to
				Congress regarding the program supported under this section.
								2504.Academic
				standards grants
							(a)PurposeThe purpose of this section is to
				strengthen the capacity of States to implement new mathematics and science
				academic standards.
							(b)Definition of
				eligible entityIn this
				section, the term eligible entity means a State, Indian tribe,
				tribal organization, local educational agency, public charter school,
				institution of higher education, or nonprofit organization.
							(c)Grants
				authorized
								(1)In
				generalFrom amounts made
				available to carry out this section, the Secretary shall award grants, on a
				competitive basis, to eligible entities to enable the eligible entities to
				support curriculum development, assessments, or related activities that would
				enable States to adopt new mathematics and science academic standards.
								(2)ProportionalityIn awarding grants under this section, the
				Secretary shall, to the extent practicable, ensure a distribution of grant
				funds focused on high-need and high-poverty eligible entities.
								(d)ApplicationAn eligible entity desiring a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require. Such
				application shall include—
								(1)a description of how the eligible entity
				will monitor and evaluate the effectiveness of curriculum development,
				assessments, or related activities that would enable States to adopt new
				mathematics and science academic standards; and
								(2)any other information the Secretary
				determines appropriate.
								(e)Use of
				fundsAn eligible entity
				receiving a grant under this section shall use grant funds to carry out
				curriculum development, assessments, or related activities that would enable
				States to adopt new mathematics and science academic standards and provide
				professional development regarding STEM education standards and national tests
				for administrators who are employed as teachers and administrators,
				respectively, as of the time of the program.
							(f)Reports to the
				SecretaryAn eligible entity
				receiving a grant under this section shall submit to the Secretary an annual
				report that describes the progress made on the grant and includes the results
				from the evaluation described in the application under subsection (d).
							2505.National
				panel
							(a)In
				generalThe Secretary shall establish a national panel to review,
				evaluate, and identify—
								(1)rigorous
				kindergarten through grade 12 STEM curricula models, including computer or
				web-based simulation education programs, kinesthetic learning, and inquiry- or
				project-based learning techniques; and
								(2)best practices
				with respect to STEM curricula.
								(b)MembersThe
				Secretary shall determine the membership of the national panel described in
				subsection (a), which shall be comprised of individuals who have the wisdom and
				experience to identify and recommend the most effective STEM curricula models,
				such as—
								(1)representatives of
				technology industries and business;
								(2)teachers and
				school administrators;
								(3)representatives of
				nonprofit organizations and community organizations;
								(4)faculty members of
				institutions of higher education;
								(5)research
				specialists and curricula specialists;
								(6)at least 1 rural
				education expert;
								(7)at least 1 high
				school or college student to provide a youth perspective; and
								(8)other individuals,
				as determined appropriate by the Secretary.
								(c)ReportsThe
				panel shall prepare reports and recommendations regarding the panel's findings
				as requested by the Secretary.
							2506.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2014 and each of the 5 succeeding fiscal
				years.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 2441 the following:
				
					
						Part E—STEM education planning and training
						Sec. 2501. Definitions.
						Sec. 2502. Planning grants.
						Sec. 2503. Training program grants.
						Sec. 2504. Academic standards grants.
						Sec. 2505. National panel.
						Sec. 2506. Authorization of
				appropriations.
					
					.
			
